NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ESTHER L. ALLEY, AKA Esther Jones-              No. 20-35076
Alley,
                                                D.C. No. 2:19-cv-00708-JCC
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

MTGLQ INVESTORS, LP; SELENE
FINANCE, LP, a Delaware Limited
Partnership,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                  John C. Coughenour, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      Esther L. Alley appeals pro se from the district court’s judgment dismissing

her diversity action alleging breach of contract claims arising from foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6). Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1040 (9th

Cir. 2011). We affirm.

      The district court properly dismissed Alley’s claims for breach of contract

and breach of the implied covenant of good faith and fair dealing because Alley

failed to allege facts sufficient to state a plausible claim. See Hebbe v. Pliler, 627

F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are liberally construed,

a plaintiff must allege facts sufficient to state a plausible claim); see also Rekhter v.

State, Dep’t of Soc. & Health Servs., 323 P.3d 1036, 1041 (Wash. 2014)

(discussing the implied covenant of good faith and fair dealing under Washington

state law); Nw. Indep. Forest Mfrs. v. Dep’t of Lab. & Indus., 899 P.2d 6, 9 (Wash.

Ct. App. 1995) (“A breach of contract is actionable only if the contract imposes a

duty, the duty is breached, and the breach proximately causes damage to the

claimant.”).

      The district court properly dismissed as barred by res judicata Alley’s claim

under Washington’s Deed of Trust Act because Alley had previously sued

defendants in privity regarding the same causes of action and subject matter which

resulted in a final judgment on the merits. See Ensley v. Pitcher, 222 P.3d 99, 104

(Wash. Ct. App. 2009) (setting forth the factors to determine whether a subsequent

action is barred by res judicata under Washington state law).


                                           2                                     20-35076
Appellees’ motion for judicial notice (Docket Entry No. 15) is granted.

AFFIRMED.




                                  3                                   20-35076